DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6,20 are objected to because of the following informalities:
In claims 1,20 the claimed limitations do not clearly address what is the different between “a group of RRUs” and “ the cluster of RRUs”.
In claim 6,  the claimed limitation does not clearly address what is coordinated with a second BBU ?.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-12,14-15,19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13,14,16,18-23,26-28 of U.S. Patent No. 10,608,734. Although the claims at issue are not identical, they are not patentably distinct from each other because :
In claim 1, the Patent discloses in claim 1 as radio frequency system to facilitate communication between mobile terminals and a core network comprising a baseband unit ( BBU)  coupled to the core network and a group of Remote Radio units ( RRUs)  in a distributed radio access network (RAN) to assign one or more RRUs selected from the group of RRUs to a cluster of RRUs based on one or more parameters; perform at least one MAC  protocol of the RAN; communicating between the BBU and the cluster of RRUs. Even though the language in both the Patent and the instant application is not identical, but one skilled in the art should be able to recognize that their subject matters would perform the same invention. 
In claim 2, the Patent discloses in claim 1 each RRU performs a portion of a Physical layer protocol of the RAN.
In claim 3, the Patent discloses in claim 13 a first RRU of the cluster of RRUs to communicate with a first mobile terminal and configuring a second RRU of the cluster of RRUs to communicate with a second mobile terminal based on geographic locations of the first RRU, the second RRU, the first mobile terminal, and the second mobile terminal.      

In claim 5, the Patent discloses in claim 16 the BBU determining that a first RRU of the cluster of RRUs has failed; and handing over a mobile terminal associated with the first RRU to a second RRU of the cluster of RRUs.
In claims 6,10 the Patent discloses in claim 21 the BBU coordinates RAN parameters with a second BBU.
In claim 7, the Patent discloses in claim 18 the BBU further determines that a first RRU of the cluster of RRUs has failed; wherein the coordinating with the second BBU comprises moving a mobile terminal associated with the first RRU to a second RRU, the second RRU associated with a second cluster of RRUs that is associated with the second BBU.
In claim 8, the Patent discloses in claim 19 the BBU further coordinates moving a selected RRU from the cluster of RRUs to a second cluster of RRUs.
In claim 9, the Patent discloses in claim 20 the BBU performs any combination of:
(a)    handing over a mobile terminal associated with the selected RRU to another RRU of the cluster of RRUs;

(b)    changing a parameter associated with the mobile terminal in the BBU;
(c)    sending a command to the mobile terminal;
(d)    sending a deactivation command to the selected RRU;
(e)    informing the selected RRU that it is associated with the second BBU; or
(f)    setting synchronization parameters in the selected RRU that are compatible with the second BBU.
In claim 11, the Patent discloses in claim 22 the BBU determines that a predetermined capacity threshold of the BBU has been exceeded; and
changing a parameter in the cluster of RRUs or a mobile device in communication with the cluster of RRUs in response to the determination that the predetermined capacity threshold of the BBU has been exceeded.
In claim 12, the patent discloses in claim 23 the BBU performs, at least in part by the changing of the parameter, at least one of:
(a)    handing over of a mobile terminal to another BBU;
(b)    reducing a throughput for the mobile terminal;
(c)    reducing a resource block allocation;
(d)    changing a modulation and coding scheme for the cluster of RRUs;
(e)    suspending unicast uplink scheduling in the cluster of RRUs for one or more scheduling intervals; or

In claim 14, the Patent discloses in claim 26 wherein the one or more parameters comprise synchronization states of the group of RRUs.
In claim 15, the Patent discloses in claim 27 wherein the one or more parameters comprise a fronthaul link quality parameter.
In claim 19, the Patent discloses in claim 28 wherein the one or more parameters comprise geographic locations of the group of RRUs or geographic locations of mobile terminals in active communication with the group of RRUs.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6,9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tarlazzi et al. (US Pat.10,244,507B2).
In claims 1,2,20 Tarlazzi et al. discloses a method, performed by a baseband unit (BBU), for facilitating communication between a core network and a cluster of remote radio units (RRUs) in a distributed radio access network (RAN) ( see fig.1; col.3; line 60 to col.4; line 12;& col.4; lines 45-50; baseband processing units 110 communicates with 
assigning one or more RRUs, selected from a group of RRUs communicably coupled to the BBU by a fronthaul link, to the cluster of RRUs based on one or more parameters ( see col.8; lines 1-5; the fronthaul PHY coordinator 204 determines to switch “ON” specific remote radio heads in a small cell during periods of high traffic load);
performing at least a medium access control (MAC) protocol of the RAN (see col.3; lines 15-18; C-RAN includes Mac scheduler); and communicating over the fronthaul link with the cluster of RRUs (see fig.8; communicating with remote units 804a-e through a fronthaul PHY coordinator 806 is a baseband processing 810).
In claim 3, Tarlazzi et al. discloses configuring a first RRU of the cluster of RRUs to communicate with a first mobile terminal and configuring a second RRU of the cluster of RRUs to communicate with a second mobile terminal based on geographic locations of the first RRU, the second RRU, the first mobile terminal, and the second mobile terminal (see col.3; lines 22-30; the fronthaul PHY coordinator 204 determines which optimal RRU 106a-n are serving each of the UEs).
In claim 4, Tarlazzi et al. discloses configuring a first RRU of the cluster of RRUs to communicate with a first mobile terminal and configuring a second RRU of the cluster of RRUs to communicate with a second mobile terminal based on radio measurements performed by the cluster of RRUs, the first mobile terminal, or the second mobile 
In claim 5, Tarlazzi et al. discloses handing over a mobile terminal associated with the first RRU to a second RRU of the cluster of RRUs (see col.3; lines 45-50; by comparing the uplink received power levels from the UEs, the fronthaul PHY coordinator determines whether to serve UEs via multiple remote radio heads).
In claim 14, Tarlazzi et al. discloses wherein the one or more parameters comprise synchronization states of the group of RRUs (see col.12; lines 35-37; UEs inititates synchronization with the network).
In claim 15, Tarlazzi et al. discloses wherein the one or more parameters comprise a fronthaul link quality parameter (see col.8; lines 1-5; the fronthaul PHY coordinator 204 determines to switch “ON” specific remote radio heads in a small cell during periods of high traffic load; and switch back to the typical C-RAN mode as traffic load drops below a preset threshold).
In claim 6, Tarlazzi et al. discloses coordinating with a second BBU ( see fig.1; col.4; lines 20-25; fronthaul PHY coordinator dynamically allocates physical layer processing among base processing units 110a-c).
In claim 13, Tarlazzi et al. discloses wherein the one or more parameters comprise numbers of mobile terminals in active communication with the group of RRUs( see col.3; 
In claim 11, Tarlazzi et al. discloses determining that a predetermined capacity threshold of the BBU has been exceeded; and changing a parameter in the cluster of RRUs or a mobile device in communication with the cluster of RRUs in response to the determination that the predetermined capacity threshold of the BBU has been exceeded (see col.8; lines 1-10; fronthaul PHY coordinator switch “ON” specific remote radio heads during certain periods of high traffic; and switch back to typical C-RAN mode  when the traffic load drops a preset threshold).
In claim 16, Tarlazzi et al. discloses determining the fronthaul link quality parameter based on information received from the group of RRUs over the fronthaul link ( see col.4; lines 60-65; determine location of RRUs 106a-n, number of RRUs 106a-n to adapt network network condition).

(a)    handing over of a mobile terminal to another BBU;
(b)    reducing a throughput for the mobile terminal;
(c)    reducing a resource block allocation (see col.11; lines 12-15; schedule resource allocation);
(d)    changing a modulation and coding scheme for the cluster of RRUs ( see col.11;lines 12-15; schedule modulation and coding scheme);
(e)    suspending unicast uplink scheduling in the cluster of RRUs for one or more scheduling intervals; or
(f)    suspending unicast downlink scheduling in the cluster of RRUs for one or more scheduling intervals.
In claim 17, Tarlazzi et al. discloses wherein the information received from the group of RRUs comprises RRU buffer status information, RRU buffer overrun indications, RRU buffer underrun indications, information about a received radio frequency signal ( see col.14; lines 36-43;  Mac scheduler 306 allocates time/frequency resources to the user devices), or any combination thereof.
In claim 19, Tarlazzi et al. discloses wherein the one or more parameters comprise geographic locations of the group of RRUs or geographic locations of mobile terminals in active communication with the group of RRUs ( see col.15; lines 22-28; as the UEs are 
In claim 9, Tarlazzi et al. discloses (a) handing over a mobile terminal associated with the selected RRU to another RRU of the cluster of RRUs (see col.15; lines 22-28; as the UEs are moving across a coverage area, remote units ( RRU) continue to measure the power levels of uplink PRBs transmitted by the UEs. The fronthaul PHY coordinator can reselect the optimum remote units to service the user devices); (b) changing a parameter associated with the mobile terminal in the BBU ( see col.6; lines 22-25; MAC scheduler allocates a mobile device time slots and frequency resources); (c) sending a command to the mobile terminal (see col.11; lines 11-20; the Ue receives transmit power command from the PDCCH); (d)    sending a deactivation command to the selected RRU; (e)  informing the selected RRU that it is associated with the second BBU; or (f) setting synchronization parameters in the selected RRU that are compatible with the second BBU.
In claim 18, Tarlazzi et al. discloses determining the fronthaul link quality parameter based on a latency of the fronthaul link ( col.8; lines 1-5; fronthaul PHY coordinator switch “ON” specific remote radio heads during certain periods of high traffic), a bandwidth of the fronthaul link, errors on the fronthaul link, undelivered packets on the fronthaul link, out-of-order packets on the fronthaul link, buffer overruns, buffer .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Tarlazzi et al. ( US Pat.10,244,507) in view of Hahn et al. (US Pat.9,392,635).
In claim 7, Tarlazzi et al. does not disclose determining that a first RRU of the cluster of RRUs has failed; wherein the coordinating with the second BBU comprises moving a mobile terminal associated with the first RRU to a second RRU, the second RRU associated with a second cluster of RRUs that is associated with the second BBU. Hahn et al. discloses in fig.9; a UE that is attached to RRU 1 and BBU1 is provided instructions via steps S920, S930, S940, S950, S960 to transfer to BBU2 ( see col.11; lines 55 to col.12; lines 17). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of  Hahn et al. with that of Tarlazzi et al. to transfer the a MS from a first RRU to another BBU.  
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fertonani et al. ( US Pub.2017/0373890);
Jana et al. (US Pub.2016/0323067).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/Primary Examiner, Art Unit 2413